         Case 3:18-cv-03748-JCS Document 366 Filed 04/27/21 Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    APR 26 2021
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 TATYANA EVGENIEVNA                            No. 20-17126
 DREVALEVA,
                                               D.C. No. 3:18-cv-03748-WHA
               Plaintiff - Appellant,
                                               U.S. District Court for Northern
   v.                                          California, San Francisco

 DEPARTMENT OF VETERANS                        MANDATE
 AFFAIRS; et al.,

               Defendants - Appellees.


        The judgment of this Court, entered March 03, 2021, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Rhonda Roberts
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
